Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. Claims 1-10 and 12-21 were considered.

Response to Amendment
2.	This action is in response to communication filed on 02/05/2021.
a. Claims 1-10 and 12-21 are pending in this application.
b. Claims 1 and 20-21 has been amended.
d. Claim 11 has been previously canceled.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant's arguments, see page 8-9 of REMARKS, filed on 02/05/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues in substance that:
a. “Borenstein identifies a first user and second user who have generated communications pertaining to the same topic, and is not concerned with a common recipient of communications from a first user and a second user.” (Remarks, page 11) 


b. “Donsky can do this comparison for multiple communications records, but never generates additional data points from the multiple records, as in the present claims, as Donsky doesn't directly compare communication records to each other. Donsky only compares new communications records to existing CRM records.” (Remarks, page 11) 
Regarding applicants remarks that Donsky doesn't directly compare communication records to each other and compares new communications records to existing CRM records, this remarks points to the amended limitation “the second communication event associated both with a second user of the first plurality of users and with a communication to a recipient associated with the first communication event and determined to be relevant to the first record” in claim 1. 
Examiner have use new reference Prakash disclosing amended limitation “the second communication event associated both with a second user of the first plurality of users and with a communication to a recipient associated with the 

c. “McConnell generates its relevancy scores for recency of communication and frequency of communication based on communications from a single user, rather than from the communications sent from multiple users.” (Remarks, page 11)
	Examiner have use new reference Prakash disclosing amended limitation “the second communication event associated both with a second user of the first plurality of users and with a communication to a recipient associated with the first communication event” relating to above remarks (see Prakash, fig. 2(260) and [98, 185]). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Borenstein (US 2015/0081802 A1) in view of Donsky et al. .

Regarding claim 1, Borenstein teaches a method comprising:
generating, by the one or more first computing devices (Fig. 2(110)), a data point for the first record based on the first communication event (Fig. 2(104a)) and at least a second communication event (Fig. 2(104b) stored in the database ([33-38]: The term “artifact” as used in this description is a portion or fragment of data that forms an electronic communication (i.e. email, posting in social network, instant messaging, call). [47]: Whenever one of the users 106 a-c creates a document or another artifact 104 a-b or after a delay, the environment 100 stores the artifact 104 a-b in the database 108 and an analysis engine 110 analyzes the artifact 104 a-b to identify topics associated with the artifact 104 a-b. Fig. 7(704, 706) and [134-135]: The user data may include one or more artifacts for each of the users. The user data for each of the users are analyzed to determine one or more topics associated with the user data (704) (i.e. generate information (data point) for the first and second event in database)), the second communication event determined to be relevant to the first record ([136]: First data and second data pertaining to a common topic and available to a first user and a second user, respectively, are identified (706). The server identifies an artificial intelligence publication written by the user A and an email written by the user B that discusses artificial intelligence (i.e. the communication associated with second user is determined to be relevant to the record having first user communication)), the second user being different from the first user (fig. 1(106a – user A and 106b – user B). Here, user A and user B are different); and 
providing, by the one or more first computing devices to the first application, an indicator of the data point in response to a request received from the first application (Fig. 2(112, 214a and 214b) and [50]: A communication engine 112, included in the server 102, receives information from the analysis engine 110 that identifies which users are included in the same topic clusters and do not communicate with each other, and provides introductions to these users. [93]: The environment 300 allows a user to request a collaboration match from the server 102 (i.e. providing by the communication engine common topic to the application)). 
Borenstein however does not teach determining, by one or more first computing devices, that a first communication event that is associated with a first user of a first plurality of users in a first organization is relevant to a first record of a first application based on relevancy criteria; storing, by the one or more first computing devices, the first communication event in a database implemented on a storage device in communication with the one or more first computing devices; the second communication event associated both with a second user of the first 
Donsky teaches determining, by one or more first computing devices (Fig. 1(46)), that a first communication event that is associated with a first user of a first plurality of users in a first organization is relevant to a first record of a first application based on relevancy criteria (Fig. 2(72, 82) and [54]: Processor 46 identifies and computes values of features (example e-mail) of the communication records and CRM records in the training set, at a feature identification step 72. [58-59]: For each communication record (i.e. for first communication event associated with first user), processor 46 computes feature vectors with respect to a number of candidate CRM records that are identified as likely matches (i.e. match first event relevant to first CRM record of e-mail application based on feature vectors, example explained in [59]));
storing, by the one or more first computing devices, the first communication event in a database implemented on a storage device in communication with the one or more first computing devices (Fig. 2(84) and [61]: For each match identified at step 82, tool 22 adds a new communication entry in the corresponding CRM record held by server 42, at an entry creation step 84 (i.e. storing communication event in database));
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borenstein to incorporate the teachings of Donsky and determine that first communication event associated with first user is relevant to a first record of a first application, storing first communication event in database. One of ordinary skilled in the art would have been motivated to combine the teachings in order to assign communication records/events to CRM records (Donsky, [45]).
Borenstein in view of Donsky however does not teach the second communication event associated both with a second user of the first plurality of users and with a communication to a recipient associated with the first communication event, wherein the data point comprises a period of time since a most recent communication to a recipient associated with the first communication event or a quantity of communications to a recipient associated with the first communication event.
Prakash teaches the second communication event associated both with a second user of the first plurality of users and with a communication to a recipient associated with the first communication event (fig. 2(260) and [98, 185]: At block 260, the message characteristics of the received message are compared with the message characteristics associated with the recipient/recipient organization, and/or the sender/sender organization. Bob is a new employee at a company. The first email he receives is from Alice. The system stores Alice's name and email address as identity characteristics. The next email, as a new received email, is from John. Since Bob has not received an email from John in the past the methods provide a new sender indicator to Bob (i.e. second communication sent is associated with second user (i.e. John) and is associated with the recipient associated with first communication (i.e. communication sent by Alice to Bob, where Bob is the common recipient of first and second communication))).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borenstein in view of Donsky to incorporate the teachings of Prakash and the second communication event associated both with a second user and recipient associated with the first communication event. One of ordinary skilled in the art would have been motivated to combine the teachings in order to identify information of the recipient (Prakash, [185]).
Borenstein in view of Donsky and Prakash however does not teach wherein the data point comprises a period of time since a most recent communication to a recipient associated with the first communication event or a quantity of communications to a recipient associated with the first communication event.
	McConnell teaches wherein the data point comprises a period of time since a most recent communication to a recipient associated with the first communication event or a quantity of communications to a recipient associated with the first communication event ([51-52]: once the plurality of accessible records 315 related to the real-time user-specific 417 and/or enterprise-specific 481 information has been identified, a relevance score for each of the plurality of accessible records 315 is determined based on a plurality of relevance factors in block 106. Relevance factor 317 can be directed to a temporal proximity of an interaction with the contact 201 a, i.e., how recent was the last interaction between the user 203/enterprise and the contact 201 a/customer, a frequency with which the enterprise interacts with the customer (i.e. relevance factor comprising period of time since most recent communication to the contact))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borenstein in view of Donsky and Prakash to incorporate the teachings of McConnell and data point comprises the period of time since a most recent communication to a recipient associated with the first communication event. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine user-specific information (McConnell, [51]).

Regarding claim 2, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1. 
Borenstein further teaches wherein the first communication event is selected from the group consisting of: an email, a calendar event, a social media interaction, a telephone call, a text message, and a video conference interaction ([33-37]: Any portion of data, such as any portion of an electronic communication, can be an artifact. An email message typically has a topic (sometimes denoted by a “subject” field) and contains content written by a user about the topic, a posting on a social networking service, or a portion of a posting, is an artifact, a portion of a real-time conversation is an artifact, such as an instant messaging system that enables users to exchange short messages in real time (i.e. communication is selected from email, instant messaging, etc.)). 
 
Regarding claim 3, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1. 
Borenstein further teaches wherein the first communication event occurs via a second application executing on one or more second computing devices that are distinct from the one or more first computing devices ([136]: The server identifies an artificial intelligence publication written by the user A and an email written by the user B that discusses artificial intelligence. Fig. 1 (106a-106c) shows the user A with first communication via second application (i.e. publication) which is different than computing device of user B). 
 
Regarding claim 4, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1. 
Borenstein further teaches wherein: the first communication event occurs via a second application executing on one or more second computing devices that are distinct from the one or more first computing devices ([136]: The server identifies an artificial intelligence publication written by the user A and an email written by the user B that discusses artificial intelligence. Fig. 1 (106a-106c) shows the user A with first communication via second computing device which is different than computing device of user B); and 
the first application executes on one or more third computing devices that are distinct from the one or more first computing devices and the one or more second computing devices ([45]: The server 102 analyzes the artifacts 104a-b to identify common topics that appear in the artifacts 104 a-b and introduces the users associated with the artifacts that have a common topic so that the users may work together on the common topic (i.e. server connects with first application on third computing device distinct from first and second computing devices of users)). 
 
Regarding claim 5, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1. 
Borenstein further teaches wherein:28 of 33 030730-1980USthe first communication event occurs via a second application executing on one or more second computing devices that are distinct from the one or more first computing devices ([136]: The server identifies an artificial intelligence publication written by the user A and an email written by the user B that discusses artificial intelligence. Fig. 1 (106a-106c) shows the user A with first communication via second application which is different than first computing device of user B); 
the first organization includes a second plurality of users of the second application (Fig. 1(106a-106c), organization includes multiple users including user A-C. [47]: Whenever one of the users 106 a-c creates a document or another artifact 104 a-b or after a delay, the environment 100 stores the artifact 104 a-b in the database 108 (i.e. users can use second application)); and 
the second plurality of users comprise the first plurality of users ([47]: Whenever one of the users 106 a-c creates a document or another artifact 104 a-b or after a delay, the environment 100 stores the artifact 104 a-b in the database 108 (i.e. users can use second application and have multiple artifacts)).  

Regarding claim 6, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1. 
Borenstein further teaches wherein: the first communication event occurs via a second application ([136]: The server identifies an artificial intelligence publication written by the user A and an email written by the user B that discusses artificial intelligence. Fig. 1 (106a-106c) shows the user A with first communication via second application); and a second organization provides the first application and the second application (communication applications like email application are provided by different organization than one users are involved in. [46]: The environment 100 may be associated with a single organization that is physically located in one physical location or multiple separate physical locations).  

Regarding claim 7, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1. 
Borenstein further teaches wherein the first record is selected from the group consisting of: a contact outside of the organization; a contact inside of the organization; a contact of a transaction opportunity; a transaction opportunity; an ongoing transaction; a completed transaction; a plurality of: contacts, potential transaction opportunities, ongoing transactions, and/or completed transactions; and an object customized by a user of the first organization ([31]: The organization can facilitate the introduction of the employees. [47]: Whenever one of the users 106 a-c creates a document or another artifact 104 a-b or after a delay, the environment 100 stores the artifact 104 a-b in the database 108 and an analysis engine 110 analyzes the artifact 104 a-b to identify topics associated with the artifact 104 a-b (i.e. record is selected from the contact inside the organization)). 
 
Regarding claim 8, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1. 
Donsky further teaches wherein the relevancy criteria comprise at least one selected from the group consisting of: 
a recipient associated with the first communication event, a sender associated with the first communication event, a participant associated with the first communication event, a subject associated with the first communication event, a keyword associated with the first communication event, a sentiment associated with the first communication event, a date associated with the first communication event, a time associated with the first communication event, an organization associated with the first communication event, and a communication type associated with the first communication event ([63-64]: To enhance the accuracy of matching between the chosen e-mails and CRM records, processor 46 then extracts the following data from each e-mail 90 that is chosen for processing: Personas –sender/recipients, Date/Time, Named Entities, and Other (i.e. relevancy includes data as explained in [64])). 
(Donsky, [63]).
 
Regarding claim 9, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1. 
Donsky further teaches wherein: the determination that the first communication event is relevant to the first record comprises: 
processing by a machine learning system in communication with the one or more first computing devices, the first communication event ([30]: The corpus of communication records collected by the matching tool can be used as a training set for purposes of the learning process (i.e. learning process is trained to find the match). [36]: Tool computes feature values and applies the global weights, company weights, and user weights to the corresponding feature vectors in order to assign the communication records to respective CRM records (i.e. learning system is used in processing the communication record)), and 
([37]: the matching tool computes a respective vector for each of these further communication records and each candidate CRM record to which the communication record might be assigned, and uses the feature vector in computing a score. In some embodiments, the matching tool computes the score as a weighted sum over the feature values in the respective vector using the global weights, company weights, and user weights (i.e. generating relevance value based on processed communication)); and 29 of 33 030730-1980US 
the determination that the first communication event is relevant to the first record is based on the relevance value ([37]:  then assigns the communication record to a candidate CRM record if the weighted sum meets a predefined criterion, such as if the score exceeds a certain threshold (i.e. determine relevance between communication and record based on relevance value)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borenstein in view of Donsky, Prakash and McConnell to further incorporate the teachings of Donsky and processing by machine learning system first communication event, generating relevance value for communication event and determine communication event is relevant based on relevance value. One of (Donsky, [37]).

Regarding claim 10, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1.
Donsky further teaches wherein storing the first communication event in the database comprises:
associating, by the one or more first computing devices, the first communication event with the first record ([59]: In order to choose the candidate CRM records for a given e-mail, processor 46 may, for example, extract all domains (company.com) from the addresses of the email recipients and text. The processor may also extract named entities from the e-mail text (i.e. associate communication event with the record)); and 
storing, by the one or more first computing devices, the first record with the associated first communication event in the database ([61]: For each match identified at step 82, tool 22 adds a new communication entry in the corresponding CRM record held by server 42 (i.e. storing communication event associated with the record)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borenstein, Donsky, Prakash and McConnell to further incorporate the teachings (Donsky, [61]).  
 
Regarding claim 13, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1. 
Borenstein further teaches wherein the first user is the second user ([44]: The system and techniques described here can be implemented to allow a user to interact with or use artifacts that are created in different types of applications, including artifacts first created by users in email applications, artifacts first created by users in social networking applications, and artifacts first created by users in file management applications (i.e. same user have communication event using different application, therefore first and second user can be same)).
  
Regarding claim 14, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1. 
Borenstein further teaches wherein the first user is distinct from the second user ([47]: Whenever one of the users 106 a-c creates a document or another artifact 104 a-b or after a delay, the environment 100 stores the artifact 104 a-b in the database 108 and an analysis engine 110 analyzes the artifact 104 a-b to identify topics associated with the artifact 104 a-b (104a-b are created by different users, therefore first user is different from second user)).  

Regarding claim 15, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1. 
Borenstein further teaches wherein the provision of the indicator of the data point comprises:30 of 33 030730-1980USproviding the indicator of the data point to an instance of the first application associated with an account of a third user of the first plurality of users that has permissions to view the data point ([50]: A communication engine 112, included in the server 102, receives information from the analysis engine 110 that identifies which users are included in the same topic clusters and do not communicate with each other (i.e. provide topic to the third application)).  

Regarding claim 16, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1.
Borenstein further teaches wherein: each user of the first plurality of users has access to sender data, recipient data, and subject data associated with each communication event of the first record ([80]: artifacts that include multiple users' names (e.g., publications or presentations), or on calendar meetings that include multiple users as participants (i.e. artifacts sender and recipient data and subject data of email or instant message from one user to another). [103]: second option that allows the user B to access any of user A's artifacts that are associated with a similar topic or topics (i.e. user A and user B have access to data associated with communication event in database)); and 
only users of the first plurality of users having an account with permissions have access to the data point of the first record ([118, 137]: A user may manually specify one or more users in the allowed user list 620 and the blocked user list 622, and may indicate whether those users are associated with specific topics or with all of the user's data. The user A may indicate that a user D should not have access to any of user A's artifacts that are associated with either “artificial intelligence” or “user collaboration.” (i.e. user with permission have access to the data point (subject matter or topic) of first record)).  

Regarding claim 17, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1.
Borenstein further teaches wherein the provision of the indicator of the data point comprises providing the indicator of the data point for display via an interface of the first application ([138]: A first message that indicates a common interest is sent to the first user (708) (i.e. indication of data point is displayed using the first application which is application used by 102 for notification service)).  

Regarding claim 18, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1.
Borenstein further teaches wherein: the first communication event occurs via the first application ([63]: the analysis engine 110 analyzes the publication 104 a and the email 104 b and determines that both artifacts are associated with a common topic, the communication engine 112 may wait for a period of time before sending one or both of the messages 214a-b to the users 106 a-b (i.e. communication takes place using email application)); and 
the provision of the indicator of the data point comprises providing the indicator for display via an interface of the first application in conjunction with a display of an indicator of the first communication event ([197]: the server may introduce the first user and the second user through, for example, an anonymous email (i.e. first user and second user are identified based on common topic in artifacts in email or other messaging system, also indication of common interest and suggestion is sent through email (first application)).  

Regarding claim 19, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1.
Borenstein further teaches wherein: the first communication event occurs via a second application distinct from the first application ([67]: The user A data 318 a may include emails sent and received by the user A 106 a, instant messages, documents, and publications saved or created by the user A 106 a, among other artifacts (i.e. communication takes place using instant message application)); and 
the provision of the indicator of the data point comprises providing the indicator for display via an interface of the first application in conjunction with display of an interface of the second application ([63]: The communication engine 112 may wait for a period of time before sending one or both of the messages 214a-b to the users 106 a-b (i.e. indication is sent using messages (messaging application is first application)).  

Regarding Claims 20 and 21, they do not teach or further define over claim 1. Therefore, claim 20 and 21 are rejected for the same reason as set forth above in claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Borenstein (US 2015/0081802 A1) in view of Donsky et al. (US 2016/0247163 A1) hereafter Donsky, Prakash (US 2016/0014151 A1) and McConnell et al. (US .

Regarding claim 12, Borenstein in view of Donsky, Prakash and McConnell teaches the method of claim 1.
Borenstein further teaches wherein the generation of the data point comprises: predicting, by the machine learning system, the data point based on a result of the processed first communication event ([181]: The server may use any appropriate algorithm to identify the common words (i.e. use learning algorithm to identify common topic)).
Borenstein in view of Donsky, Prakash and McConnell however does not teach processing, by a machine learning system that is trained on data comprising the second communication event and that is in communication with the one or more first computing devices, the first communication event.
Lee teaches processing, by a machine learning system that is trained on data comprising the second communication event and that is in communication with the one or more first computing devices, the first communication event ([21]: a message management computing platform may use one or more machine learning models to determine opportunities to perform automated message management actions (i.e. processing first communication event). The message management computing platform may train the one or more machine learning models using a collection of data including past messages received (i.e. machine learning is trained on second communication event)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borenstein in view of Donsky, Prakash and McConnell to incorporate the teachings of Lee and processing first communication event by machine learning system trained on data comprising second communication event. One of ordinary skilled in the art would have been motivated to combine the teachings in order to monitor interactions (Lee, [42]).

Additional References
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Alten et al., US 2015/0142897 A1: Managing Text Messages.
b. Kenthapadi et al., US 2018/0218328 A1: Job Offering Based on Company-Employee Relationships.
c. McConnell et al., US 2013/0218991 A1: Method and System for Providing Information from a Customer Relationship Management System.
d. Minder et al. US 2014/0074545 A1: Human Workflow Aware Recommendation Engine.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453